Exhibit 10.1

HI-CRUSH INC.

LONG TERM INCENTIVE PLAN

1. Purpose. The purpose of the Hi-Crush Inc. Long Term Incentive Plan (the
“Plan”) is to provide a means through which (a) Hi-Crush Inc., a Delaware
corporation (the “Company”), and its Affiliates may attract, retain and motivate
qualified persons as employees, directors and consultants, thereby enhancing the
profitable growth of the Company and its Affiliates and (b) persons upon whom
the responsibilities of the successful administration and management of the
Company and its Affiliates rest, and whose present and potential contributions
to the Company and its Affiliates are of importance, can acquire and maintain
stock ownership or awards the value of which is tied to the performance of the
Company, thereby strengthening their concern for the Company and its Affiliates.
Accordingly, the Plan provides for the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Stock Awards, Dividend Equivalents, Other Stock-Based
Awards, Cash Awards, Substitute Awards, or any combination of the foregoing, as
determined by the Committee in its sole discretion.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.

(b) “ASC Topic 718” means the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation – Stock Compensation, as amended
or any successor accounting standard.

(c) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award, or
Substitute Award, together with any other right or interest, granted under the
Plan.

(d) “Award Agreement” means any written instrument (including any employment,
severance or change in control agreement) that sets forth the terms, conditions,
restrictions and/or limitations applicable to an Award, in addition to those set
forth under the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Cash Award” means an Award denominated in cash granted under Section 6(i).

 

1



--------------------------------------------------------------------------------

(g) “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either (x) the then outstanding shares of Stock (the “Outstanding
Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company or its subsidiaries, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company or (D) any acquisition by any entity
pursuant to a transaction that complies with clauses (A), (B) and (C) of clause
(iii) below;

(ii) The individuals constituting the Board on the Effective Date (the
“Incumbent Directors”) cease for any reason (other than death or disability) to
constitute at least majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least two-thirds of the Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination) will be
considered as though such individual were an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as used in Section 13(d)
of the Exchange Act), in each case, other than the Board, which individual, for
the avoidance of doubt, shall not be deemed to be an Incumbent Director for
purposes of this definition, regardless of whether such individual was approved
by a vote of at least two-thirds of the Incumbent Directors;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock or common equity interests and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company, or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries), (B) no individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), excluding the Company, its
subsidiaries and any employee benefit plan (or related trust) sponsored or
maintained by the Company or the entity resulting from such Business Combination
(or any entity controlled by either the Company or the entity resulting from
such Business Combination), beneficially owns, directly or indirectly, 50% or
more of, respectively, the then outstanding shares of common stock or common
equity interests of the entity resulting from

 

2



--------------------------------------------------------------------------------

such Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
other governing body of such entity except to the extent that such ownership
results solely from direct or indirect ownership of the Company that existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors or similar governing body of the entity resulting from
such Business Combination were Incumbent Directors at the time of the execution
of the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding any provision of this Section 2(g), for purposes of an Award
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules, to the extent the impact of a Change in Control on such
Award would subject a Participant to additional taxes under the Nonqualified
Deferred Compensation Rules, a Change in Control described in subsection (i),
(ii), (iii) or (iv) above with respect to such Award will mean both a Change in
Control and a “change in the ownership of a corporation,” “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets” within the meaning of the
Nonqualified Deferred Compensation Rules as applied to the Company.

(h) “Change in Control Price” means the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: (i) the price per share offered to holders of Stock in
any merger or consolidation, (ii) the per share Fair Market Value of the Stock
immediately before the Change in Control or other event without regard to assets
sold in the Change in Control or other event and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per share of Stock in a dissolution
transaction, (iv) the price per share offered to holders of Stock in any tender
offer or exchange offer whereby a Change in Control or other event takes place,
or (v) if such Change in Control or other event occurs other than pursuant to a
transaction described in clauses (i), (ii), (iii), or (iv) of this Section 2(h),
the value per share of the Stock that may otherwise be obtained with respect to
such Awards or to which such Awards track, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 2(h) or
in Section 8(e) consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

(j) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

 

3



--------------------------------------------------------------------------------

(k) “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(l) “Effective Date” means May 31, 2019.

(m) “Eligible Person” means any individual who, as of the date of grant of an
Award, is an officer or employee of the Company or of any of its Affiliates, and
any other person who provides services to the Company or any of its Affiliates,
including directors of the Company; provided, however, that, any such individual
must be an “employee” of the Company or any of its parents or subsidiaries
within the meaning of General Instruction A.1(a) to Form S-8 if such individual
is granted an Award that may be settled in Stock. An employee on leave of
absence may be an Eligible Person.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

(o) “Fair Market Value” of a share of Stock means, as of any specified date,
(i) if the Stock is listed on a national securities exchange, the closing sales
price of the Stock, as reported on the stock exchange composite tape on that
date (or if no sales occur on such date, on the last preceding date on which
such sales of the Stock are so reported); (ii) if the Stock is not traded on a
national securities exchange but is traded over the counter on such date, the
average between the reported high and low bid and asked prices of Stock on the
most recent date on which Stock was publicly traded on or preceding the
specified date; or (iii) in the event Stock is not publicly traded at the time a
determination of its value is required to be made under the Plan, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the Nonqualified Deferred Compensation Rules. Notwithstanding this
definition of Fair Market Value, with respect to one or more Award types, or for
any other purpose for which the Committee must determine the Fair Market Value
under the Plan, the Committee may elect to choose a different measurement date
or methodology for determining Fair Market Value so long as the determination is
consistent with the Nonqualified Deferred Compensation Rules and all other
applicable laws and regulations.

(p) “ISO” means an Option intended to be and designated as an “incentive stock
option” within the meaning of Section 422 of the Code.

(q) “Nonqualified Deferred Compensation Rules” means the limitations and
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(r) “Nonstatutory Option” means an Option that is not an ISO.

(s) “Option” means a right, granted to an Eligible Person under Section 6(b), to
purchase Stock at a specified price during specified time periods, which may
either be an ISO or a Nonstatutory Option.

 

4



--------------------------------------------------------------------------------

(t) “Other Stock-Based Award” means an Award granted to an Eligible Person under
Section 6(h).

(u) “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(v) “Qualified Member” means a member of the Board who is (i) a “non-employee
director” within the meaning of Rule 16b-3(b)(3), and (ii) “independent” under
the listing standards or rules of the securities exchange upon which the Stock
is traded, but only to the extent such independence is required in order to take
the action at issue pursuant to such standards or rules.

(w) “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.

(x) “Restricted Stock Unit” means a right, granted to an Eligible Person under
Section 6(e), to receive Stock, cash or a combination thereof at the end of a
specified period (which may or may not be coterminous with the vesting schedule
of the Award).

(y) “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under Section 16 of
the Exchange Act.

(z) “SAR” means a stock appreciation right granted to an Eligible Person under
Section 6(c).

(aa) “SEC” means the Securities and Exchange Commission.

(bb) “Securities Act” means the Securities Act of 1933, as amended from time to
time, including the guidance, rules and regulations promulgated thereunder and
successor provisions, guidance, rules and regulations thereto.

(cc) “Stock” means the Company’s Common Stock, par value $0.01 per share, and
such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.

(dd) “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f).

(ee) “Substitute Award” means an Award granted under Section 6(j).

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee
except to the extent the Board elects to administer the Plan, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and other
applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

(i) designate Eligible Persons as Participants;

 

5



--------------------------------------------------------------------------------

(ii) determine the type or types of Awards to be granted to an Eligible Person;

(iii) determine the number of shares of Stock or amount of cash to be covered by
Awards;

(iv) determine the terms and conditions of any Award, including whether, to what
extent and under what circumstances Awards may be vested, settled, exercised,
cancelled or forfeited (including conditions based on continued employment or
service requirements or the achievement of one or more performance goals);

(v) modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;

(vi) determine the treatment of an Award upon a termination of employment or
other service relationship;

(vii) impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;

(viii) interpret and administer the Plan and any Award Agreement;

(ix) correct any defect, supply any omission or reconcile any inconsistency in
the Plan, in any Award, or in any Award Agreement; and

(x) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

(b) Exercise of Committee Authority. At any time that a member of the Committee
is not a Qualified Member, any action of the Committee relating to an Award
granted or to be granted to an Eligible Person who is then subject to Section 16
of the Exchange Act in respect of the Company where such action is not taken by
the full Board may be taken either (i) by a subcommittee, designated by the
Committee, composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan. For the avoidance of
doubt, the full Board may take any action relating to an Award granted or to be
granted to an Eligible Person who is then subject to Section 16 of the Exchange
Act in respect of the Company.

 

6



--------------------------------------------------------------------------------

(c) Delegation of Authority. The Committee may delegate any or all of its powers
and duties under the Plan to a subcommittee of directors or to any officer of
the Company, including the power to perform administrative functions and grant
Awards; provided, however, that such delegation does not (i) violate state or
corporate law, or (ii) result in the loss of an exemption under Rule 16b-3(d)(1)
for Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company. Upon any such delegation, all references in the Plan to
the “Committee,” other than in Section 8, shall be deemed to include any
subcommittee or officer of the Company to whom such powers have been delegated
by the Committee. Any such delegation shall not limit the right of such
subcommittee members or such an officer to receive Awards; provided, however,
that such subcommittee members and any such officer may not grant Awards to
himself or herself, a member of the Board, or any executive officer of the
Company or an Affiliate, or take any action with respect to any Award previously
granted to himself or herself, a member of the Board, or any executive officer
of the Company or an Affiliate. The Committee may also appoint agents who are
not executive officers of the Company or members of the Board to assist in
administering the Plan, provided, however, that such individuals may not be
delegated the authority to grant or modify any Awards that will, or may, be
settled in Stock.

(d) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

(e) Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of the
Plan to the contrary, to comply with applicable laws in countries other than the
United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of the Company’s Affiliates shall be covered
by the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange;
(iv) establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

 

7



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

(a) Number of Shares Available for Delivery. Subject to adjustment in a manner
consistent with Section 8, 8,731,053 shares of Stock are reserved and available
for delivery with respect to Awards, and such total shall be available for the
issuance of shares upon the exercise of ISOs.

(b) Application of Limitation to Grants of Awards. Subject to Section 4(c), no
Award may be granted if the number of shares of Stock that may be delivered in
connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

(c) Availability of Shares Not Delivered under Awards. Shares of Stock subject
to an Award under the Plan that expires or is cancelled, forfeited, exchanged,
settled in cash or otherwise terminated without the actual delivery of shares
(Awards of Restricted Stock shall not be considered “delivered shares” for this
purpose), will again be available for Awards. Notwithstanding the foregoing,
(i) the number of shares tendered or withheld in payment of any exercise or
purchase price of an Award or taxes relating to an Award, (ii) shares that were
subject to an Option or an SAR but were not issued or delivered as a result of
the net settlement or net exercise of such Option or SAR and (iii) shares
repurchased on the open market with the proceeds of an Option’s exercise price,
will not, in each case, be available for Awards.

(d) Shares Available Following Certain Transactions. Substitute Awards granted
in accordance with applicable stock exchange requirements and in substitution or
exchange for awards previously granted by a company acquired by the Company or
any subsidiary or with which the Company or any subsidiary combines shall not
reduce the shares authorized for issuance under the Plan or the limitations on
grants to non-employee members of the Board under Section 5(b), nor shall shares
subject to such Substitute Awards be added to the shares available for issuance
under the Plan as provided above (whether or not such Substitute Awards are
later cancelled, forfeited or otherwise terminated). Additionally, in the event
that a company acquired by the Company or any subsidiary or with which the
Company or any subsidiary combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may,
if and to the extent determined by the Board and subject to compliance with
applicable stock exchange requirements, be used for Awards under the Plan and
shall not reduce the shares authorized for issuance under the Plan (and shares
subject to such Awards shall not be added to the shares available for issuance
under the Plan as provided above); provided that Awards

 

8



--------------------------------------------------------------------------------

using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not,
prior to such acquisition or combination, employed by (and who were not
non-employee directors or consultants of) the Company or any of its subsidiaries
immediately prior to such acquisition or combination.

(e) Stock Offered. The shares of Stock to be delivered under the Plan shall be
made available from (i) authorized but unissued shares of Stock, (ii) Stock held
in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

5. Eligibility; Award Limitations for Non-Employee Members of the Board.

(a) Awards may be granted under the Plan only to Eligible Persons.

(b) In each calendar year during any part of which the Plan is in effect, a
non-employee member of the Board may not be paid compensation, whether
denominated in cash or Awards, for such individual’s service on the Board in
excess of $500,000, pro-rated for partial calendar years of Board service;
provided, however, that for any calendar year in which a member of the Board
(i) first becomes a member of the Board, (ii) serves on a special committee of
the Board or (iii) serves as lead director, additional compensation, whether
denominated in cash or Awards, may be paid. For purposes of this Section 5(b),
the value of Awards shall be determined, if applicable, pursuant to ASC Topic
718 on the date of grant and attributed to the compensation limit for the year
in which the Award is granted. For the avoidance of doubt, the limits set forth
in this Section 5(b) shall be without regard to grants of Awards or other
payments, if any, made to a non-employee member of the Board during any period
in which such individual was an employee of the Company or of any of its
Affiliates or was otherwise providing services to the Company or to any of its
Affiliates other than in the capacity as a director of the Company.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine. Without limiting the scope of the
preceding sentence, the Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance goals applicable to an Award, and any such performance goals may
differ among Awards granted to any one Participant or to different
Participants. Except as otherwise provided in an Award Agreement, the Committee
may exercise its discretion to reduce or increase the amounts payable under any
Award.

(b) Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

 

9



--------------------------------------------------------------------------------

(i) Exercise Price. Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(j) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant). Notwithstanding the foregoing, the Exercise Price of a
Nonstatutory Option may be less than 100% of the Fair Market Value per share of
Stock as of the date of grant of the Option if the Option (1) does not provide
for a deferral of compensation by reason of satisfying the short-term deferral
exception set forth in the Nonqualified Deferred Compensation Rules or
(2) provides for a deferral of compensation and is compliant with the
Nonqualified Deferred Compensation Rules.

(ii) Time and Method of Exercise; Other Terms. The Committee shall determine the
methods by which the Exercise Price may be paid or deemed to be paid, the form
of such payment, including cash or cash equivalents, Stock (including previously
owned shares or through a cashless exercise, i.e., “net settlement”, a
broker-assisted exercise, or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate, other property, or any other legal
consideration the Committee deems appropriate (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option. In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise. No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).

(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under Section 422 of the Code, unless notice has been
provided to the Participant that such change will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of the Plan or the approval of the Plan by the Company’s
stockholders. Notwithstanding the foregoing, to the extent that the aggregate
Fair Market Value of shares of Stock subject to an ISO and the aggregate Fair
Market Value of shares of stock of any parent or subsidiary corporation (within
the meaning of Sections 424(e) and (f) of the Code) subject to any other
incentive stock options of the Company or a parent or subsidiary corporation
(within the meaning of Sections 424(e) and (f) of the Code) that are exercisable
for the first time by a Participant during any calendar year exceeds $100,000,
or such other amount as may be prescribed under Section 422 of the Code, such
excess shall be treated as Nonstatutory Options in

 

10



--------------------------------------------------------------------------------

accordance with the Code. As used in the previous sentence, Fair Market Value
shall be determined as of the date the ISO is granted. If a Participant shall
make any disposition of shares of Stock issued pursuant to an ISO under the
circumstances described in Section 421(b) of the Code (relating to disqualifying
dispositions), the Participant shall notify the Company of such disposition
within the time provided to do so in the applicable award agreement.

(c) SARs. The Committee is authorized to grant SARs to Eligible Persons on the
following terms and conditions:

(i) Right to Payment. An SAR is a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the grant price of the SAR as determined by the Committee.

(ii) Grant Price. Each Award Agreement evidencing an SAR shall state the grant
price per share of Stock established by the Committee; provided, however, that
except as provided in Section 6(j) or in Section 8, the grant price per share of
Stock subject to an SAR shall not be less than the greater of (A) the par value
per share of the Stock or (B) 100% of the Fair Market Value per share of the
Stock as of the date of grant of the SAR. Notwithstanding the foregoing, the
grant price of an SAR may be less than 100% of the Fair Market Value per share
of Stock subject to an SAR as of the date of grant of the SAR if the SAR
(1) does not provide for a deferral of compensation by reason of satisfying the
short-term deferral exception set forth in the Nonqualified Deferred
Compensation Rules or (2) provides for a deferral of compensation and is
compliant with the Nonqualified Deferred Compensation Rules.

(iii) Method of Exercise and Settlement; Other Terms. The Committee shall
determine the form of consideration payable upon settlement, the method by or
forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.

(iv) Rights Related to Options. An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:

 

11



--------------------------------------------------------------------------------

(i) Restrictions. Restricted Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. Except as provided in Section 7(a)(iii) and
Section 7(a)(iv), during the restricted period applicable to the Restricted
Stock, the Restricted Stock may not be sold, transferred, pledged, hedged,
hypothecated, margined or otherwise encumbered by the Participant.

(ii) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may allow a Participant to elect, or may require, that any
cash dividends paid on a share of Restricted Stock be automatically reinvested
in additional shares of Restricted Stock, applied to the purchase of additional
Awards or deferred without interest to the date of vesting of the associated
Award of Restricted Stock. Unless otherwise determined by the Committee and
specified in the applicable Award Agreement, Stock distributed in connection
with a Stock split or Stock dividend, and other property (other than cash)
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Stock or other property has been distributed.

(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons on the following terms and conditions:

(i) Award and Restrictions. Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose.

(ii) Settlement. Settlement of vested Restricted Stock Units shall occur upon
vesting or upon expiration of the deferral period specified for such Restricted
Stock Units by the Committee (or, if permitted by the Committee, as elected by
the Participant). Restricted Stock Units shall be settled by delivery of (A) a
number of shares of Stock equal to the number of Restricted Stock Units for
which settlement is due, or (B) cash in an amount equal to the Fair Market Value
of the specified number of shares of Stock equal to the number of Restricted
Stock Units for which settlement is due, or a combination thereof, as determined
by the Committee at the date of grant or thereafter.

(f) Stock Awards. The Committee is authorized to grant Stock Awards to Eligible
Persons as a bonus, as additional compensation, or in lieu of cash compensation
any such Eligible Person is otherwise entitled to receive, in such amounts and
subject to such other terms as the Committee in its discretion determines to be
appropriate.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (other than an Award of Restricted Stock or a Stock Award).
The Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or at a later specified date and, if distributed at a later date,
may be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles or accrued in a bookkeeping account without interest, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. With respect to Dividend Equivalents granted in
connection with another Award, absent a contrary provision in the Award
Agreement, such Dividend Equivalents shall be subject to the same restrictions
and risk of forfeiture as the Award with respect to which the dividends accrue
and shall not be paid unless and until such Award has vested and been earned.

 

12



--------------------------------------------------------------------------------

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates of the Company. The Committee
shall determine the terms and conditions of such Other Stock-Based Awards. Stock
delivered pursuant to an Other-Stock Based Award in the nature of a purchase
right granted under this Section 6(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including cash,
Stock, other Awards, or other property, as the Committee shall determine.

(i) Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.

(j) Substitute Awards; No Repricing. Awards may be granted in substitution or
exchange for any other Award granted under the Plan or under another plan of the
Company or an Affiliate or any other right of an Eligible Person to receive
payment from the Company or an Affiliate. Awards may also be granted under the
Plan in substitution for awards held by individuals who become Eligible Persons
as a result of a merger, consolidation or acquisition of another entity or the
assets of another entity by or with the Company or an Affiliate. Such Substitute
Awards referred to in the immediately preceding sentence that are Options or
SARs may have an exercise price that is less than the Fair Market Value of a
share of Stock on the date of the substitution if such substitution complies
with the Nonqualified Deferred Compensation Rules and other applicable laws and
exchange rules. Except as provided in this Section 6(j) or in Section 8, without
the approval of the stockholders of the Company, the terms of outstanding Awards
may not be amended to (i) reduce the Exercise Price or grant price of an
outstanding Option or SAR, (ii) grant a new Option, SAR or other Award in
substitution for, or upon the cancellation of, any previously granted Option or
SAR that has the effect of reducing the Exercise Price or grant price thereof,
(iii) exchange any Option or SAR for Stock, cash or other consideration when the
Exercise Price or grant price per share of Stock under such Option or SAR
exceeds the Fair Market Value of a share of Stock or (iv) take any other action
that would be considered a “repricing” of an Option or SAR under the applicable
listing standards of the national securities exchange on which the Stock is
listed (if any).

7. Certain Provisions Applicable to Awards.

(a) Limit on Transfer of Awards.

 

13



--------------------------------------------------------------------------------

(i) Except as provided in Sections 7(a)(iii) and (iv), each Option and SAR shall
be exercisable only by the Participant during the Participant’s lifetime, or by
the person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.

(ii) Except as provided in Sections 7(a)(i), (iii) and (iv), no Award, other
than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

(iii) To the extent specifically provided by the Committee, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iv) An Award may be transferred pursuant to a domestic relations order entered
or approved by a court of competent jurisdiction upon delivery to the Company of
a written request for such transfer and a certified copy of such order.

(b) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or any of its Affiliates upon the exercise or settlement of an Award may be made
in such forms as the Committee shall determine in its discretion, including
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis (which may be required by
the Committee or permitted at the election of the Participant on terms and
conditions established by the Committee); provided, however, that any such
deferred or installment payments will be set forth in the Award Agreement.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

(c) Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including in the form of a certificate issued
in the name of the Participant or by book entry, electronic or otherwise, and
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions. Further, if
certificates representing Restricted Stock are registered in the name of the
Participant, the Company may retain physical possession of the certificates and
may require that the Participant deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.

 

14



--------------------------------------------------------------------------------

(d) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.

(e) Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

8. Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

(a) Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

(b) Additional Issuances. Except as expressly provided herein, the issuance by
the Company of shares of stock of any class, including upon conversion of shares
or obligations of the Company convertible into such shares or other securities,
and in any case whether or not for fair value, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to Awards theretofore granted or the purchase price per share
of Stock, if applicable.

(c) Subdivision or Consolidation of Shares. The terms of an Award and the share
limitations under the Plan shall be subject to adjustment by the Committee from
time to time, in accordance with the following provisions:

(i) If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for delivery with respect to Awards and
applicable limitations with respect to Awards provided in Section 4 and
Section 5 (other than cash limits) shall be increased proportionately, and the
kind of shares or other securities available for the Plan shall be appropriately
adjusted, (B) the number of shares of Stock (or other kind of shares or
securities) that may be acquired under any then outstanding Award shall be
increased proportionately, and (C) the price (including the Exercise Price or
grant price) for each share of Stock (or other kind of shares or securities)
subject to then outstanding Awards shall be reduced proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions; provided, however, that in the
case of an extraordinary cash dividend that is not an Adjustment Event, the
adjustment to the

 

15



--------------------------------------------------------------------------------

number of shares of Stock and the Exercise Price or grant price, as applicable,
with respect to an outstanding Option or SAR may be made in such other manner as
the Committee may determine that is permitted pursuant to applicable tax and
other laws, rules and regulations. Notwithstanding the foregoing, Awards that
already have a right to receive extraordinary cash dividends as a result of DERs
or other dividend rights will not be adjusted as a result of an extraordinary
cash dividend.

(ii) If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A) the maximum number of shares of Stock available for delivery
with respect to Awards and applicable limitations with respect to Awards
provided in Section 4 and Section 5 (other than cash limits) shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

(d) Recapitalization. In the event of any change in the capital structure or
business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 and Section 5 (other than cash limits) to equitably reflect such
Adjustment Event (“Equitable Adjustments”). In the event of any change in the
capital structure or business of the Company or other corporate transaction or
event that would not be considered an Adjustment Event, and is not otherwise
addressed in this Section 8, the Committee shall have complete discretion to
make Equitable Adjustments (if any) in such manner as it deems appropriate with
respect to such other event.

(e) Change in Control and Other Events. Except to the extent otherwise provided
in any applicable Award Agreement, vesting of any Award shall not occur solely
upon the occurrence of a Change in Control and, in the event of a Change in
Control or other changes in the Company or the outstanding Stock by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change occurring after the date of the grant of any Award, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may exercise any power enumerated in Section 3 (including the power to
accelerate vesting, waive any forfeiture conditions or otherwise modify or
adjust any other condition or limitation regarding an Award) and may also effect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards held by any individual holder:

 

16



--------------------------------------------------------------------------------

(i) accelerate the time of exercisability of an Award so that such Award may be
exercised in full or in part for a limited period of time on or before a date
specified by the Committee, after which specified date all unexercised Awards
and all rights of holders thereunder shall terminate;

(ii) redeem in whole or in part outstanding Awards by requiring the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Awards held by such holders (irrespective of whether such Awards are then vested
or exercisable) as of a date, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and pay to each holder an amount of
cash or other consideration per Award (other than a Dividend Equivalent or Cash
Award, which the Committee may separately require to be surrendered in exchange
for cash or other consideration determined by the Committee in its discretion)
equal to the Change in Control Price, less the Exercise Price with respect to an
Option and less the grant price with respect to a SAR, as applicable to such
Awards; provided, however, that to the extent the Exercise Price of an Option or
the grant price of an SAR exceeds the Change in Control Price, such Award may be
cancelled for no consideration; or

(iii) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control or other such event (including the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof);

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)
shall only apply to the extent it is not in conflict with Section 8(d).

9. General Provisions.

(a) Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award, including
from a distribution of Stock, taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, its Affiliates and
Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of shares otherwise issuable or delivered pursuant to the Award),
other property, or any other legal consideration the Committee deems
appropriate. Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board. If such tax
withholding amounts are satisfied through net settlement or previously owned
shares, the maximum number of shares of Stock that may be so withheld or
surrendered shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.

 

17



--------------------------------------------------------------------------------

(b) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(c) Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Harris County, Texas.

(d) Severability and Reformation. If any provision of the Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or Section 422 of
the Code, in each case, only to the extent Rule 16b-3 and such sections of the
Code are applicable. With respect to ISOs, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an ISO
cannot so qualify, that Option (to that extent) shall be deemed a Nonstatutory
Option for all purposes of the Plan.

 

18



--------------------------------------------------------------------------------

(e) Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended to
constitute an “unfunded” plan for certain incentive awards. Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or such Affiliate.

(f) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in the Plan shall be construed to prevent the Company or any
of its Affiliates from taking any corporate action which is deemed by the
Company or such Affiliate to be appropriate or in its best interest, whether or
not such action would have an adverse effect on the Plan or any Award made under
the Plan. No employee, beneficiary or other person shall have any claim against
the Company or any of its Affiliates as a result of any such action.

(g) Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.

(h) Interpretation. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, and, where appropriate, the plural shall include the
singular and the singular shall include the plural. In the event of any conflict
between the terms and conditions of an Award Agreement and the Plan, the
provisions of the Plan shall control. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
References herein to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by the Plan.

(i) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.

 

19



--------------------------------------------------------------------------------

(j) Conditions to Delivery of Stock. Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. In addition, each Participant who receives an Award under the
Plan shall not sell or otherwise dispose of Stock that is acquired upon grant,
exercise or vesting of an Award in any manner that would constitute a violation
of any applicable federal or state securities laws, the Plan or the rules,
regulations or other requirements of the SEC or any stock exchange upon which
the Stock is then listed. At the time of any exercise of an Option or SAR, or at
the time of any grant of any other Award, the Company may, as a condition
precedent to the exercise of such Option or SAR or settlement of any other
Award, require from the Participant (or in the event of his or her death, his or
her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.

(k) Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

(l) Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized

 

20



--------------------------------------------------------------------------------

committee thereof, may adopt either prior to or following the Effective Date,
including any policy adopted to conform to the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and rules promulgated thereunder by the SEC and
that the Company determines should apply to Awards. Any such policy may subject
a Participant’s Awards and amounts paid or realized with respect to Awards to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events or
wrongful conduct specified in any such clawback policy.

(m) Status under ERISA. The Plan shall not constitute an “employee benefit plan”
for purposes of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended.

(n) Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date. No Awards may be granted under the Plan on and
after the tenth anniversary of the Effective Date, which is May 31, 2029.
However, any Award granted prior to such termination (or any earlier termination
pursuant to Section 10), and the authority of the Board or Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award in accordance with the terms of the Plan,
shall extend beyond such termination until the final disposition of such Award.

10. Amendments to the Plan and Awards. The Committee may amend, alter, suspend,
discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.

 

21